DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/068,026 on November 18, 2021. Claims 1, 4-6, 8, 10-13, 15 and 17-23 are pending. 

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 4-6, 8, 10-13, 15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. ( US 2009/0327171 A1 ) in view of Lee et al. ( US 2016/0224305 A1 ) and Harza et al. ( US 2017/0123487 A1 ).

	Tan teaches in Claim 1:
	A method for adapting a wrist band of a device worn on a wrist of a user ( Figure 1, [0014] discloses a wearable EMG device. As for it being worn on the wrist of a user, please note the combination below ), the method comprising: 
sensing a physiological response to pressure applied to the wrist by the user, the sensing being performed by at least one electromyography (EMG) sensor of the wrist band, each of the at least on EMG sensor being configured to generate a signal representative of an amount of pressure applied to the wrist ( Figures 1-3, [0019] disclose a plurality of EMG sensors 102 on the device which can recognize finger gestures based on muscles contracting within the arm/fingers (read as a physiological response). [0023] discloses a gesture may be a finger movement, or a combination of fingers, etc. Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure/force based on the amount of contraction (read as a signal representative of an amount of pressure applied). Based on that, the particular finger as well as the amount of pressure can accurately be determined ); but

Tan does not explicitly teach of “processing the at least one signal to determine at least one actuator signal to adapt at least one dimension of the wrist band, an extent of adaption being based at least in part on the pressure applied to the wrist”

However, in the same field of endeavor, wearable devices with EMG sensors, Lee teaches of an electronic device 300 in a strip form which can be worn on a user’s wrist, ( Lee, Figure 3A, [0056] ). In order to fit the device properly, the user can perform operation 310, grabbing the 

To clarify, the combination teaches:
	
“processing the at least one signal to determine at least one actuator signal to adapt at least one dimension of the wrist band, an extent of adaption being based at least in part on the pressure applied to the wrist ( Figures 1A and 3, [0053], [0057], disclose determining where the wrist worn electronic device is to be deformed, which can be implemented as a series of blocks. Depending on where the pressure occurs (Tan teaches of the various levels of pressure which the EMG sensor is capable of determining), the particular block(s) which are pressurized are deformed (read as the extend of adaption relating to the number of blocks deformed). In response to a pressure level being more than a predetermined amounts/size, magnetic aspects (Figure 2B, [0051]) may be folded or spread to allow for the expansion or contraction (read as a reasonable interpretation of an actuator. However, actuators are well known in the art and the functionality is similar to the magnetic elements, i.e. both can allow for deformation of the device. One of ordinary skill in the art would realize the two are interchangeable and the combination with Kawaguchi explicitly supports this concept) )
 
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the ability to deform the device, as taught by Lee, with the motivation that it will provide a better fit for the user in light of the conforming gesture as well as provide better ventilation, ( Lee, [0048], [0056] ).

Tan and Lee may not explicitly teach of “transmitting the at least one actuator signal to a corresponding on of at least one actuator of the wrist band, the at least one actuator being responsive to an actuator signal of the at least one actuator signal to adapt the at least one dimension of the wrist band.” (please note the emphasis on the actuator).

As noted above, Lee teaches of using magnetic aspects which can deform the device and one of ordinary skill in the art would realize to interchange this with a physical actuator. To support this, in the same field of endeavor, wrist worn devices, Hazra teaches:  [0177]-[0178] discloses a tension sensor and actuator pair are used for variably controlling the shape, tension and deformation of the band element. Please note both Hazra and Tan, particularly Tan, teaches of 

To clarify, the combination teaches:

“transmitting the at least one actuator signal to a corresponding on of at least one actuator of the wrist band, the at least one actuator being responsive to an actuator signal of the at least one actuator signal to adapt the at least one dimension of the wrist band” ( Hazra, [0177]+ discloses the use of actuators which can adjust the wearable devices and to output tactile feedback to the user. Tan and Lee teach of determining pressure levels using EMG sensors for the purpose of deforming the band. The deforming of the band can be accomplished using the actuators of Hazra. Respectfully, one of ordinary skill in the art would realize to be able to implement the well known use of actuators as a substitute for the magnetic couplings of Lee; the same functionality would be achieved )

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to use the actuator, as taught by Hazra, with the motivation that it can variably control the shape, tension, and deformation of the band element, allowing for compressive pressures to be accounted for and actively controlled, ( Hazra, [0177] ).

	Tan teaches in Claim 4:
The method of claim 1, wherein the determining comprises: calculating the pressure based on levels of pressure applied by at least two digits of a hand of the user that applies the ( Respectfully, the same reasoning in Claim 3 is also applicable here as well: Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure based on the amount of contraction. To clarify, Tan teaches of using the EMG sensors to determine pressure levels as well as using a combination of fingers in performing a gesture )

Hazra teaches in Claim 5:
Tan and Lee do not explicitly teach of “at least one actuator is configured to adjust fitting of the wearable device to the wrist based at least in part on the pressure. ( Hazra, [0178] discloses the use of actuators to tighten or loosen and the combination teaches to deform the band in light of pressure sensing EMG )

	Hazra teaches in Claim 6:
	The method of claim 5, wherein the at least one actuator causes wrist band to one of extend and contract based at least in part on the pressure. ( Hazra, [0177]-[0178] discloses the tightening or loosening (read as extending and contracting) of the band (due to the shape memory alloy) )

	Tan teaches in Claim 8:
	An apparatus for adapting a wrist band of a wearable device worn on a wrist of a user ( Figure 1, [0014] discloses a wearable EMG device. As for it being worn on the wrist of a user, please note the combination below ), the apparatus comprising: 
( Figures 1-3, [0019] disclose a plurality of EMG sensors 102 on the device which can recognize finger gestures based on muscles contracting within the arm/fingers (read as a physiological response). [0023] discloses a gesture may be a finger movement, or a combination of fingers, etc. Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure/force based on the amount of contraction (read as a signal representative of an amount of pressure applied). Based on that, the particular finger as well as the amount of pressure can accurately be determined ); and 
a processor ( Figure 2, [0019] discloses a processor to perform signal processing, such  as the signal analysis and feature extraction, in order to classify gestures ); but
 
Tan does not explicitly teach to “determine at least one actuator signal based at least in part on a signal generated by an EMG sensor of the at least one EMG sensor” and be able “to adapt at least one dimension of the wrist band based at least in part on the pressure applied to the wrist”.

However, in the same field of endeavor, wearable devices with EMG sensors, Lee teaches of an electronic device 300 in a strip form which can be worn on a user’s wrist, ( Lee, Figure 3A, [0056] ). In order to fit the device properly, the user can perform operation 310, grabbing the electronic device and applying a pressure 330 of more than a predetermined size to the device 300 in a predetermined direction. In response to this pressure, the device 300 may be deformed to allow a predetermined area conform or fit the device to a body part (read as adapted to a body 

To clarify, the combination teaches:

determine at least one actuator signal based at least in part on a signal generated by an EMG sensor of the at least one EMG sensor” and be able “to adapt at least one dimension of the wrist band based at least in part on the pressure applied to the wrist” ( Figures 1A and 3, [0053], [0057], disclose determining where the wrist worn electronic device is to be deformed, which can be implemented as a series of blocks. Depending on where the pressure occurs (Tan teaches of the various levels of pressure which the EMG sensor is capable of determining), the particular block(s) which are pressurized are deformed (read as the extend of adaption relating to the number of blocks deformed). In response to a pressure level being more than a predetermined amounts/size, magnetic aspects (Figure 2B, [0051]) may be folded or spread to allow for the expansion or contraction (read as a reasonable interpretation of an actuator. However, actuators are well known in the art and the functionality is similar to the magnetic elements, i.e. both can allow for deformation of the device. One of ordinary skill in the art would realize the two are interchangeable and the combination with Kawaguchi explicitly supports this concept) )

Tan and Lee do not explicitly teach of “at least one actuator signal” and to “transmit the at least one actuator signal to a corresponding to at least one actuator”

As noted above, Lee teaches of using magnetic aspects which can deform the device and one of ordinary skill in the art would realize to interchange this with a physical actuator. To support this, in the same field of endeavor, wrist worn devices, Hazra teaches:  [0177]-[0178] discloses a tension sensor and actuator pair are used for variably controlling the shape, tension and deformation of the band element. Please note both Hazra and Tan, particularly Tan, teaches of determining pressure levels of the gesture and Harza’s actuator can be used to provide the deformation.

To clarify, the combination teaches:

“at least one actuator signal” and to “transmit the at least one actuator signal to a corresponding to at least one actuator” ( Hazra, [0177]+ discloses the use of actuators which can adjust the wearable devices and to output tactile feedback to the user. Tan and Lee teach of determining pressure levels using EMG sensors for the purpose of deforming the band. The deforming of the band can be accomplished using the actuators of Hazra. Respectfully, one of ordinary skill in the art would realize to be able to implement the well known use of actuators as a substitute for the magnetic couplings of Lee; the same functionality would be achieved )

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to use the actuator, as taught by Hazra, with the motivation that it can variably control the shape, tension, and deformation of the band element, allowing for compressive pressures to be accounted for and actively controlled, ( Hazra, [0177] ).

	Tan teaches in Claim 10:
	The apparatus of claim 8, wherein the at least one generated siganl represents levels of pressure applied by each of the at least two digits of a hand of the user. ( Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure based on the amount of contraction )

	Tan teaches in Claim 11:
	The apparatus of claim 10, wherein the processor is configured to calculate the pressure based on the levels of pressures applied by the at least two digits. ( Respectfully, the same reasoning in Claim 3 is also applicable here as well: Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure based on the amount of contraction. To clarify, Tan teaches of using the EMG sensors to determine pressure levels as well as using a combination of fingers in performing a gesture )

	As per Claim 12:


However, in the same field of endeavor, gesture systems using EMG sensors, Hazra teaches:  [0177]-[0178] discloses a tension sensor and actuator pair are used for variably controlling the shape, tension and deformation of the band element. Please note both Hazra and Tan, particularly Tan, teaches of determining pressure levels of the gesture and Harza’s actuator can be used to provide the deformation.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to use the actuator, as taught by Hazra, with the motivation that it can variably control the shape, tension, and deformation of the band element, allowing for compressive pressures to be accounted for and actively controlled, ( Hazra, [0177] ).

	Hazra teaches in Claim 13:
	The apparatus of claim 12, wherein at least one actuator causes the wrist band to one of extend and contract based on the pressure. ( Hazra, [0177]-[0178] discloses the tightening or loosening (read as extending and contracting) of the band (due to the shape memory alloy) )

	Tan teaches in Claim 15:
( Figure 1, [0014] discloses a wearable EMG device ), comprising:
an apparatus for adapting a dimension of the wrist band ( Figure 1, [0019] provides details of the wearable band 100 ), the apparatus comprising: 
at least one electromyography (EMG) sensor configured to sense a physiological response to pressure applied to the wrist of the user, each of the at least one EMG sensor being configured to generate a signal representative of an amount of pressure applied to the wrist of the user ( Figures 1-3, [0019] disclose a plurality of EMG sensors 102 on the device which can recognize finger gestures based on muscles contracting within the arm/fingers (read as a physiological response). [0023] discloses a gesture may be a finger movement, or a combination of fingers, etc. Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure/force based on the amount of contraction (read as a signal representative of an amount of pressure applied). Based on that, the particular finger as well as the amount of pressure can accurately be determined ); and 
a processor ( Figure 2, [0019] discloses a processor to perform signal processing, such  as the signal analysis and feature extraction, in order to classify gestures ); but

Tan does not explicitly teach to “determine at least one actuator signal based at least in part on a signal generated by an EMG sensor of the at least one EMG sensor” and “adapt at least one dimension of the wrist band based on the pressure applied to the wrist”.

However, in the same field of endeavor, wearable devices with EMG sensors, Lee teaches of an electronic device 300 in a strip form which can be worn on a user’s wrist, ( Lee, Figure 3A, 

To clarify, the combination teaches:

“determine at least one actuator signal based at least in part on a signal generated by an EMG sensor of the at least one EMG sensor” and “adapt at least one dimension of the wrist band based on the pressure applied to the wrist” ( Figures 1A and 3, [0053], [0057], disclose determining where the wrist worn electronic device is to be deformed, which can be implemented as a series of blocks. Depending on where the pressure occurs (Tan teaches of the various levels of pressure which the EMG sensor is capable of determining), the particular block(s) which are pressurized are deformed (read as the extend of adaption relating to the number of blocks deformed). In response to a pressure level being more than a predetermined amounts/size, magnetic aspects (Figure 2B, [0051]) may be folded or spread to allow for the expansion or contraction (read as a reasonable interpretation of an actuator. However, actuators are well known in the art and the functionality is similar to the magnetic elements, i.e. both can allow for deformation of the device. One of ordinary skill in the art would realize the two are interchangeable and the combination with Kawaguchi explicitly supports this concept) )

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the ability to deform the device, as taught by Lee, with the motivation that it will provide a better fit for the user in light of the conforming gesture as well as provide better ventilation, ( Lee, [0048], [0056] ).

Tan and Lee may not explicitly teach to “transmit the at least one actuator signal to a corresponding at least one actuator, the at least one actuator being responsive to the at least one actuator signal to adapt at least one dimension of the wrist band at least in part of the pressure applied to the wrist” (please note the emphasis on the actuator).

As noted above, Lee teaches of using magnetic aspects which can deform the device and one of ordinary skill in the art would realize to interchange this with a physical actuator. To support this, in the same field of endeavor, wrist worn devices, Hazra teaches:  [0177]-[0178] discloses a tension sensor and actuator pair are used for variably controlling the shape, tension and deformation of the band element. Please note both Hazra and Tan, particularly Tan, teaches of 

To clarify, the combination teaches:

“transmit the at least one actuator signal to a corresponding at least one actuator, the at least one actuator being responsive to the at least one actuator signal to adapt at least one dimension of the wrist band at least in part of the pressure applied to the wrist” ( Hazra, [0177]+ discloses the use of actuators which can adjust the wearable devices and to output tactile feedback to the user. Tan and Lee teach of determining pressure levels using EMG sensors for the purpose of deforming the band. The deforming of the band can be accomplished using the actuators of Hazra. Respectfully, one of ordinary skill in the art would realize to be able to implement the well known use of actuators as a substitute for the magnetic couplings of Lee; the same functionality would be achieved )

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to use the actuator, as taught by Hazra, with the motivation that it can variably control the shape, tension, and deformation of the band element, allowing for compressive pressures to be accounted for and actively controlled, ( Hazra, [0177] ).

	Tan teaches in Claim 17:
	The wearable device of claim 15, wherein the at least one generated signal represents levels of pressure applied by each of at least two digits of a hand of the user. ( Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure based on the amount of contraction )

	Tan teaches in Claim 18:
	The wearable device of claim 17, wherein the processor is configured to calculate the pressure based on the levels of pressures applied by the at least two digits. ( Respectfully, the same reasoning in Claim 3 is also applicable here as well: Figure 3, [0041], Claim 17 (located on Column 6, Lines 3-5) disclose determining pressure based on the amount of contraction. To clarify, Tan teaches of using the EMG sensors to determine pressure levels as well as using a combination of fingers in performing a gesture )

	Hazra and Tan teach in Claim 19:
	The wearable device of claim 15, wherein the processor is configured to cause the at least one actuator in the wearable device to adjust fitting of the wearable device to the body part based on the pressure. ( Hazra, [0177]-[0178] discloses a tension sensor and actuator pair are used for variably controlling the shape, tension and deformation of the band element. Please note both Hazra and Tan, particularly Tan, teaches of determining pressure levels of the gesture )

	Hazra teaches in Claim 20:
	The wearable device of claim 19, wherein the least one actuator causes the wrist band to one of extend and contract based on the pressure. ( Hazra, [0177]-[0178] discloses the tightening or loosening (read as extending and contracting) of the band (due to the shape memory alloy) )

	Tan and Lee teaches in Claim 21:
	The method of Claim 1, wherein an extent of the adaptation further depends at least in part on which digits of a plurality of digits of a hand of the user apply the pressure. ( Tan, [0023] teaches of to recognize gestures using a combination of fingers as well as discrete gestures as well. Respectfully, it is well known that gestures can involve any and many specific combinations of fingers and examiner asserts Official Notice to the notion that any type of gesture and combination can be associated with actions )

	Tan teaches in Claim 22:
	The apparatus of Claim 8, wherein an extent of the adaptation further depends at least in part on which digits of a plurality of digits of a hand of the user apply the pressure. ( Tan, [0023] teaches of to recognize gestures using a combination of fingers as well as discrete gestures as well. Respectfully, it is well known that gestures can involve any and many specific combinations of fingers and examiner asserts Official Notice to the notion that any type of gesture and combination can be associated with actions )

	Tan teaches in Claim 23:
	The wearable device of Claim 15, wherein an extent of the adaptation further depends at least in part on which digits of a plurality of digits of a hand of the user apply the pressure. ( Tan, [0023] teaches of to recognize gestures using a combination of fingers as well as discrete gestures as well. Respectfully, it is well known that gestures can involve any and many specific combinations of fingers and examiner asserts Official Notice to the notion that any type of gesture and combination can be associated with actions )

Response to Arguments
6.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection(s).
	Please note the updated rejection in light of the claim amendments, notably the incorporation of Hazra for Claim 1, 8 and 15 for the teachings of the actuator aspects. As a result, Applicant’s arguments are moot at this time.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621